DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-19 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singlevich et al. (Singlevich) (US 5,759,876) in view of Wong et al. (Wong) (US 2008/0157269 A1 now US 7,557,424 B2) in view of Gu et al. (Gu) (US 2015/0318262).
In regards to claim 1, Singlevich (Figs. 1-19 and associated text) discloses a method of constructing an embedded antifuse in a wafer-level packaging compatible process, comprising: (items 40a, 40b, 80a, 80b, 180a, 180b) on a first layer (items 38, 78, 128, 178); depositing an antifuse dielectric layer (items 44, 86, 136, 186 or 47, 89, 141, 193) on the first redistribution layer (items 40a, 40b, 80a, 80b, 180a, 180b); forming a second layer (items 50, 92, 144, 196) on the antifuse dielectric layer (items 44, 86, 136, 186 or 47, 89, 141, 193); creating at least one via (items  98, 202) through the second layer (items 50, 92, 144, 196) to the antifuse dielectric layer (items 44, 86, 136, 186 or 47, 89, 141, 193); and forming a second redistribution layer on the second layer (items 50, 92, 144, 196) and contacting the antifuse dielectric layer (items 44, 86, 136, 186 or 47, 89, 141, 193)  at a bottom of the at least one via (items  98, 202), but does not specifically disclose a first and second polymer layer.
Wong (paragraph 40) disclose dielectric layers may be silicon-carbon contained polymer material.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Singlevich with the teachings of Wong for the purpose of dielectric layers of about 4.0 or less (paragraph 40).
Singlevich as modified by Wong does not specifically disclose forming at least one of the first redistribution layer or the second redistribution layer using a semi-additive process (SAP).
Gu (paragraph 62, Figs. 7, 8) discloses forming at least one of one redistribution layer using a semi-additive process (SAP).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Singlevich as modified by Wong with the teachings of Gu for the purpose of forming a metal layers within (paragraph 62).
In regards to claim 2, Singlevich (Figs. 1-19 and associated text) as modified by Wong discloses removing a portion of the antifuse dielectric layer after (items 44, 86, 136, 186 or 47, 89, 141, 193) deposition from a surface of the first polymer layer (items 38, 78, 128, 178) and the first redistribution layer (items 40a, 40b, 80a, 80b, 180a, 180b).
In regards to claim 5, Singlevich (Figs. 1-19 and associated text) as modified by Wong (paragraph 40) discloses depositing an antifuse dielectric layer comprising a material based on at least one of amorphous silicon, silicon nitride, silicon oxide, silicon carbide, or metal oxide.
In regards to claim 6, Singlevich as modified by Wong and Radens does not specifically disclose forming at least one of the first polymer layer or the second polymer layer from a material based on at least one of polybenzoxazole (PBO), polyimide, benzocyclobutene (BCB), epoxy, or photo-sensitive material.
It would have been obvious to modify the invention to include an antifuse dielectric layer comprised of amorphous silicon, silicon nitride, silicon oxide, silicon carbide, or metal oxide and a first polymer layer or the second polymer layer formed from a material based on at least one of polybenzoxazole (PBO), polyimide, benzocyclobutene (BCB), epoxy, or photo-sensitive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

Claims 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singlevich et al. (Singlevich) (US 5,759,876) in view of Wong et al. (Wong) (US 2008/0157269 A1 now US 7,557,424 B2) in view of Gu et al. (Gu) (US 2015/0318262) as applied to claims 1, 2, 5 and 6 above, and further in view of Radens et al. (Radens) (US 6,251,710 B1).

In regards to claim 3, Singlevich (Figs. 1-19 and associated text) discloses a method of constructing an embedded antifuse in a wafer-level packaging compatible process, comprising: forming a first redistribution layer (items 40a, 40b, 80a, 80b, 180a, 180b) on a first layer (items 38, 78, 128, 178); depositing an antifuse dielectric layer (items 44, 86, 136, 186 or 47, 89, 141, 193) on the first redistribution layer (items 40a, 40b, 80a, 80b, 180a, 180b); forming a second layer (items 50, 92, 144, 196) on the antifuse dielectric layer (items 44, 86, 136, 186 or 47, 89, 141, 193); creating at least one via (items  98, 202) through the second layer (items 50, 92, 144, 196) to the antifuse dielectric layer (items 44, 86, 136, 186 or 47, 89, 141, 193); and forming a second redistribution layer (items 40a, 40b, 80a, 80b, 180a, 180b) on the second layer (items 50, 92, 144, 196) and contacting the antifuse dielectric layer (items 44, 86, 136, 186 or 47, 89, 141, 193)  at a bottom of the at least one via (items  98, 202), but does not specifically disclose a first and second polymer layer.
Wong (paragraph 40) disclose dielectric layers may be silicon-carbon contained polymer material.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Singlevich with the teachings of Wong for the purpose of dielectric layers of about 4.0 or less (paragraph 40).
Singlevich as modified by Wong does not specifically disclose forming vias using a lithography process.
Radens (col. 1, lines 40-47) discloses forming vias utilizing a lithography process.
(col. 1, lines 40-47).
Singlevich as modified by Wong and Radens does not specifically disclose forming at least one of the first redistribution layer or the second redistribution layer using a semi-additive process (SAP).
In regards to claims 3, 9 and 15, Gu (paragraph 62, Figs. 7, 8) discloses forming at least one of one redistribution layer using a semi-additive process (SAP).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Singlevich as modified by Wong with the teachings of Gu for the purpose of forming a metal layers within (paragraph 62).
Claims 7, 8, 11, 12, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singlevich et al. (Singlevich) (US 5,759,876) in view of Wong et al. (Wong) (US 2008/0157269 A1 now US 7,557,424 B2) in view of Radens et al. (Radens) (US 6,251,710 B1).
In regards to claim 7, Singlevich (Figs. 1-19 and associated text) discloses a method of constructing an embedded antifuse in a wafer-level packaging compatible process, comprising: forming a first redistribution layer (items 40a, 40b, 80a, 80b, 180a, 180b) on a first layer (items 38, 78, 128, 178); forming a second layer (items 50, 92, 144, 196) on the first redistribution  layer (items 40a, 40b, 80a, 80b, 180a, 180b); creating at least one via (items  98, 202) through the through the second layer (items 50, 92, 144, 196) to the first redistribution layer (items 40a, 40b, 80a, 80b, 180a, 180b); depositing an antifuse dielectric layer (items 44, 86, 136, 186 or 47, 89, 141, 193) on the second layer (items 50, 92, 144, 196) and in the at least one via, contacting the first redistribution layer (items 40a, 40b, 80a, 80b, 180a, 180b) at a bottom of the at least one via; and forming a second redistribution layer (items 102a, 154a, 206a) on the second layer (items 50, 92, 144, 196) and the antifuse dielectric layer (items 44, 86, 136, 186 or 47, 89, 141, 193), but does not specifically disclose a first and second polymer layer.
Wong (paragraph 40) disclose dielectric layers may be silicon-carbon contained polymer material.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Singlevich with the teachings of Wong for the purpose of dielectric layers of about 4.0 or less (paragraph 40).
Singlevich as modified by Wong does not specifically disclose forming vias using a lithography process.
Radens (col. 1, lines 40-47) discloses forming vias utilizing a lithography process.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Singlevich as modified by Wong with the teachings of Radens for the purpose of forming a via (col. 1, lines 40-47).  The Examiner notes that the Applicant has not given any criticality to the order in which the processes are performed.
In regards to claim 8, Singlevich (Figs. 1-19 and associated text) as modified by Wong discloses removing a portion of the antifuse dielectric layer after (items 44, 86, 136, 186 or 47, 89, 141, 193) deposition from a surface of the first polymer layer (items 38, 78, 128, 178) and the first redistribution layer (items 40a, 40b, 80a, 80b, 180a, 180b).
In regards to claims 11 and 17, Singlevich (Figs. 1-19 and associated text) as modified by Wong (paragraph 40) discloses depositing an antifuse dielectric layer comprising a material based on at least one of amorphous silicon, silicon nitride, silicon oxide, silicon carbide, or metal oxide.
In regards to claims 12 and 18, Singlevich as modified by Wong and Radens does not specifically disclose forming at least one of the first polymer layer or the second polymer layer from a material based on at least one of polybenzoxazole (PBO), polyimide, benzocyclobutene (BCB), epoxy, or photo-sensitive material.
It would have been obvious to modify the invention to include an antifuse dielectric layer comprised of amorphous silicon, silicon nitride, silicon oxide, silicon carbide, or metal oxide and a first polymer layer or the second polymer layer formed from a material based on at least one of polybenzoxazole (PBO), polyimide, benzocyclobutene (BCB), epoxy, or photo-sensitive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claims 14 and 19, Singlevich (Figs. 1-19 and associated text) as modified by Wong discloses etching portion of the antifuse dielectric layer after (items 44, 86, 136, 186 or 47, 89, 141, 193) deposition from a surface of the first polymer layer (items 38, 78, 128, 178) and the first redistribution layer (items 40a, 40b, 80a, 80b, 180a, 180b).
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singlevich et al. (Singlevich) (US 5,759,876) in view of Wong et al. (Wong) (US 2008/0157269 A1 now US 7,557,424 B2) in view of Radens et al. (Radens) (US 6,251,710 B1) as applied to claims 7, 8, 11, 12, 14 and 17-19 above, and further in view of Jin et al. (Jin) (US 2012/0282767 A1).

In regards to claim 10, Singlevich as modified by Wong and Radens does not specifically disclose a fan-in or fan-out wafer-level packaging compatible process.
Jin (paragraphs 4, 20, Figs. 2-14 and associated text) discloses a fan-in or fan-out wafer-level packaging compatible process.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Singlevich as modified by Wong  and Radens with the teachings of Jin for the purpose of redistributing a large number of contacts over a larger area without changing the semiconductor die size (paragraph 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 2017/0040265 A1, paragraph 118) and Lee et al. (US 2017/0103951 A1, paragraph 120).  Both references disclose forming RDL’s using semi-additive process (SAP).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/            Primary Examiner, Art Unit 2822                                                                                                                                                                                            	March 13, 2021